Citation Nr: 1438012	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left shoulder disability.  

2.  Entitlement to an initial compensable rating for service-connected chronic sinusitis.  

3.  Entitlement to an initial compensable rating for service-connected residual scar of neck.  

4.  Entitlement to an initial compensable rating for service-connected degenerative arthritis of the left knee for the period prior to January 18, 2013, and a 10 percent rating for the period beginning on January 18, 2013.  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1989 and from May 1989 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran entitlement to service connection for his left shoulder and assigned a rating of 10 percent, and for his left knee, his neck scar and his sinusitis, all with noncompensable ratings.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The Board notes the referenced July 2009 rating decision also granted entitlement to service connection for a cervical spine disability and assigned a 10 percent disability rating.  The Board further notes that in his June 2010 notice of disagreement, the Veteran did not include his cervical spine disability as an issue that he disagreed with the assigned disability rating of, and the issue was not included in the July 2011 statement of the case.  However, in his September 2011 VA Form 9, he included the issue as one that he was appealing.  The RO then took the September 2011 statement as a notice of disagreement and subsequently issued a statement of the case (SOC) in August 2013.  The Veteran failed to perfect the appeal for his cervical spine disability with the filing of a substantive appeal.  Therefore, the propriety  of the initial evaluation of the Veteran's cervical spine disability is not before the Board.  

The Board notes that in the August 2013 Supplemental SOC the RO increased the Veteran's evaluation for his left knee disability to 10 percent disabling based on painful motion, effective January 18, 2013.


FINDINGS OF FACT

1.  Prior to January 18, 2013, the Veteran's left shoulder disability is manifested by objective painful motion; without additional functional loss, and motion above shoulder level.

2.  As of January 18, 2013, the Veteran's left shoulder disability is manifested by objective painful motion; motion above shoulder level; and instability of the glenohumeral joint.

3.  The Veteran does not have impairment of the left humerus with infrequent episodes or guarding of movement at the shoulder level, or malunion with moderate deformity, or impairment of the clavicle, or ankylosis.   

4.  The Veteran's service-connected left knee disability is manifested by objective  painful motion for the entire appeal period; with flexion of 140 degrees and extension of 0 degrees and no additional objective evidence of functional loss.

5.  The Veteran's sinusitis is manifested by more than three non-incapacitating episodes per year with interference of breathing, hoarseness of the voice and crusting.  

6.  The Veteran has a superficial scar on his neck that is not tender on palpation, and has no characteristics of disfiguration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left shoulder disability prior to January 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2013).


2.  The criteria for a separate 10 percent rating for the Veteran's service-connected left shoulder instability is warranted for the period beginning on January 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2013).

3.  The criteria for an initial 10 percent rating for the Veteran's left knee disability for the period prior to January 18, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).

4.  The criteria for an initial rating greater than 10 percent for the Veteran's service-connected left knee disability, for the period beginning on January 18, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).

5.  The criteria for an initial compensable rating of 30 percent, and no higher, for the Veteran's chronic sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6510, 6514 (2013). 

6.  The criteria for an initial compensable rating for the Veteran's neck scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims for initial compensable evaluations for the Veteran's chronic sinusitis, neck scar and left knee disability, and for an increase in his 10 percent rating for his left shoulder disability are downstream issues from a rating decision dated in July 2009, which initially established service connection for these disabilities and assigned the ratings being contested and their effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for the Veteran's left shoulder, left knee, sinusitis and neck scar disabilities, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations have been conducted in March 2009 and January 2013.  These examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to musculoskeletal disabilities, the Board notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the shoulder and the knee are considered major joints. 38 C.F.R. § 4.45.

Degenerative Joint Disease of the Left Shoulder

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 40 percent evaluation is assignable for limitation of motion of the arm of the dominant extremity to 25 degrees from the side and a 30 percent evaluation is assignable for limitation of the arm of the non-dominant extremity.  A 30 percent evaluation may be assigned for limitation of motion of the dominant arm midway between the side and shoulder level, (45 degrees) and a 20 percent evaluation for the non-dominant arm.  Motion of the arm of the dominant arm limited to the shoulder level (90 degrees) warrants a 20 percent rating.  Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union.  A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity.  DC 5202.

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement. The Veteran would be entitled to an assignment of a maximum 20 percent rating, if he had dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this DC, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

The Veteran asserted that his left shoulder disability warrants a higher disability rating than 10 percent.  He claims that his disability is characterized by pain and limitation of motion causing functional impairment.  

In March 2009 the Veteran was afforded a VA examination for his left shoulder.  At that examination, the Veteran reported pain in his shoulder which occurred two times per day, each time lasting approximately two hours.  The pain was squeezing, aching, sharp and sticking and was elicited by physical activity.  It was relieved by rest and by medication such as Mobic, Robaxin and Ibuprofen.  The Veteran reported that during his periods of pain he could function with medication.  He reported symptoms of weakness, stiffness, giving way, lack of endurance, locking and dislocation and functional impairment of limited motion, decreased strength and pain.  The treatment recommended was physical therapy with light to moderate exercise.  The Veteran reported that he was never hospitalized nor had any surgery for this condition.  He had further not had any joint replacement.  

The examiner noted that the Veteran was right hand dominant.  His left shoulder did not have any edema, effusion, tenderness, swelling, heat, redness, guarding of movement or subluxation. The examiner noted that upon palpation of the left shoulder there existed weakness and tenderness along the bicipital groove.  Range of motion testing revealed flexion of 180 degrees with pain at 130 degrees, abduction at 130 degrees with pain at 90 degrees, external rotation of 90 degrees with pain at 80 degrees and internal rotation of 90 degrees.  The examiner noted that after repetitive use the Veteran's joint function was additionally limited by pain, fatigue, weakness, lack of endurance with pain having the major functional impact, but with no additional limitation of motion in terms of degrees of motion.   Subjective factors for the left shoulder were noted to be weakness, stiffness, giving way, lack of endurance, locking, dislocation and pain. Objective factors were degenerative arthritis on x-rays.

In January 2013 the Veteran was afforded another VA examination.  At that examination, the Veteran reported that he had had a diagnosis of left shoulder arthritis.  Upon range of motion testing, the Veteran's left shoulder flexion ended at 180 degrees with no objective evidence of painful motion, and his left shoulder abduction ended at 180 degrees with painful motion at 170 degrees.  The examiner noted that the Veteran had pain on movement of the left shoulder after repetitive use, with no pain or localized tenderness on palpation.  The examiner noted that there was no ankylosis of either shoulder joint.  Strength testing on the left shoulder was normal in both abduction and flexion. There was a positive impingement test for the left shoulder, and a positive crank apprehension and relocation test which may indicate instability.  All other tests were negative and there was no history of dislocation indicated. There was no impairment of the clavicle, scapula or acromioclavicular (AC) or sternoclavicular joints; although there was tenderness of the AC joint.

In his VA Form 9 the Veteran reported that he had chronic left shoulder pain, with weakness and audible popping and clicking.  He reported that in addition to arthritis and stenosis, imaging studies indicated recurring paresthesia and degenerative spurring of the AC joint.  

As noted above, the Veteran is currently in receipt of a 10 percent rating for his left shoulder arthritis.  His left shoulder is evaluated pursuant to Diagnostic Code 5003, and 38 C.F.R. § 4.59 for objective painful motion.  As noted above, limitation of motion of the shoulder is governed by DC 5201, which requires limitation of motion of the arm at shoulder level (90 degrees), to receive a rating in excess of 10 percent.   The current evidence of record does not show limitation of motion at this level, even after repetitive use, thus, a rating in excess of 10 percent pursuant to DC 5201 is not warranted.   

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 (2013).  See DeLuca, supra.  Under these provisions, functional loss due to symptoms such as fatigue, weakness, lack of endurance, incoordination and pain which cause additional limitation of normal excursion, strength, speed, coordination and endurance can provide further compensation.  However, here the Veteran is in receipt of a 10 percent rating for his painful motion, and although the 2009 examiner indicated that the Veteran's joint function was additionally limited by pain, fatigue, weakness, and lack of endurance and pain after repetitive use, he also noted that there was no additional limitation of motion due to these symptoms, and that his primary functional impact was caused by pain, for which the Veteran is being compensated through the current 10 percent rating.  Moreover, the Veteran reported that he can function during flare-ups of pain with medication. Thus no additional compensation for functional loss is appropriate based on this evidence. 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59 (2013). 

However, the Board notes that in his January 2013 examination, the examiner indicated that there was a positive apprehension crank and relocation test, which indicates instability of the anterior glenohumeral joint. Consequently, this examination report provides objective evidence of additional impairment which the Board finds warrants an additional 10 percent for functional loss due to instability, effective January 18, 2013, the date of his examination, when instability was first factually ascertainable. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered whether other Diagnostic Codes (DC) may be applicable, however, there is no evidence of ankylosis of the shoulder, (DC 5200), impairment of the humerus with infrequent episodes and guarding of movement at the shoulder level or moderate deformity (DC 5202), and no evidence of nonunion of the scapula or clavicle with or without loose movement (DC 5203). Accordingly, there is no basis for awarding compensation under any other Diagnostic Code.


Degenerative Joint Disease of the Left Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee. A 20 percent rating is warranted for moderate impairment, and 30 percent is assigned for severe impairment.

For limitation of leg motion under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating is warranted where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. A 20 percent disability rating is assigned for extension limited to 15 degrees. Id. A 30 percent disability rating is assigned for extension limited to 20 degrees. Id. A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. Id. 

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2013). 

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension. See VAOPGCPREC 9-04

In addition, the Board notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261.  When a knee disorder is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings. However, a compensable rating for painful motion is not limited to arthritis. Burton v. Shinseki, 25 Vet.App. 1 (2011) (section 4.59 is not limited to arthritic conditions).
 
No separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).

The Veteran has asserted in his February 2009 claim that he is entitled to a compensable rating for his left knee disability.  He claimed in his September 2011 VA Form 9 that his left knee disability is manifested by chronic pain, swelling, impingement, locking, popping, and instability all limiting use and gait.  In August 2013, the Veteran's left knee disability was awarded a 10 percent evaluation based on objective painful motion pursuant to 38 C.F.R. §§ 4.59, 4.71a, DC 5003, effective January 18, 2013, the date of his recent VA knee examination. 

In March 2009 the Veteran was afforded a VA examination for his left knee.  He reported that he had pain in his left knee which occurred three times a day, each time lasting for two hours.  The pain traveled to his ankle and his low back, and the Veteran reported that the pain was crushing, squeezing, and burning, aching, sharp and sticking, and a 9 on a scale from 1 to 10.  The pain was elicited by physical activity, and was relieved with the medications Mobic and Ibuprofen.  The Veteran reported that he can function during the pain with medication. He reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking and popping and cracking.  He denied redness, fatigability and dislocation. He reported functional impairment of limited mobility and activities.

The examiner noted that the Veteran did not have edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. There was no crepitus, genu recurvatum, and no locking pain. The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medical and lateral meniscus test of the left knee were all within normal limits. The examination report noted range of motion at flexion of 140 degrees and extension of 0 degrees.  The joint function of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Subjective symptoms of the knee were noted to be weakness, stiffness, swelling, heat, giving way, lack of endurance, locking and pain in the left knee. The objective factors were a surgical scar, diminished range of motion, and crepitus on physical examination.

X-rays of the knees in April 2009 showed that the left knee was status post left ACL repair with mild degenerative changes in the left medial knee joint and the possibility of knee joint effusion on the left. 

In January 2013, the Veteran was afforded another VA examination for his left knee.  At that examination, the Veteran reported a previous diagnosis of left knee arthritis.  He did not report any flare ups.  The Veteran was ambulatory with no assistive devices and his posture and gait were within normal limits. Upon examination, the Veteran's range of motion of his left knee was a flexion of 140 degrees, with painful motion at 135 degrees and extension of 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing without any additional loss of motion in flexion or extension.  The examiner indicated that there was no functional loss or functional impairment of his left knee.  The examiner noted that the Veteran had tenderness or pain to palpation for the joint line of the left knee.  The Veteran's stability testing for the anterior, posterior, medial-lateral ligaments were normal for his left knee, he had no subluxation or dislocation, and he had normal strength in the left knee on both flexion and extension.  There were no meniscal conditions noted. X-rays showed moderate degenerative changes in the left knee. 

In his VA Form 9 the Veteran reported that he had chronic left knee pain with swelling, instability, impingement, locking and audible popping, affecting his gait.  He also reported that he had multiple knee operations in the past.  

Upon review of the probative and objective evidence of record, the Board concludes that a disability rating of 10 percent for painful motion is warranted for the period prior to January 18, 2013, pursuant to 38 C.F.R. § 4.59.  Burton v. Shinseki, 25 Vet.App. 1 (2011) (section 4.59 is not limited to arthritic conditions). Specifically, the Veteran reported painful limitation of motion in 2009, and the 2009 examiner noted objective evidence of limitation of motion. Accordingly, there Board finds this sufficient to assign a 10 percent rating for painful motion prior to the January 18, 2013, examination pursuant to 38 C.F.R. § 4.59.  

However, the Board does not find a basis for assigning a rating greater than 10 percent either prior to or after January 18, 2013. Initially, there is no objective evidence of functional loss due to symptoms other than painful motion. On both the 2009 and 2013 examinations, the examiners indicated no additional functional loss. The Veteran reported no flare-ups in 2013, and in 2009 indicted that he could function during flare-ups with medication. Moreover, his flare-ups were based on pain, which is now being compensated throughout the appeal period. Accordingly, no additional compensation for functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.50 is not warranted. 

Additionally, the Board finds that the remainder of the diagnostic codes pertaining to the knee do not warrant higher evaluations in this case.  As noted above, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Codes 5260 or 5261 for the left knee.  Diagnostic Code 5256 is not applicable because there is no ankylosis of the Veteran's knee; there has been no finding of dislocated, semilunar cartilage of the knee in the medical evidence, so Diagnostic Code 5258 is not applicable.  Diagnostic Code 5262 (regarding tibia and fibula impairment) also has not been raised by the medical evidence.  Furthermore, a separate rating under Diagnostic Code 5257 is not warranted as the objective evidence does not document recurrent subluxation or lateral instability.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been consistent throughout the appeal period, and that the assigned 10 percent evaluation for the entire appeal period sufficiently compensates the Veteran's level of disability, and staged ratings are not warranted.

Chronic Sinusitis

Pansinusitis, ethmoid sinusitis, frontal sinusitis, maxillary sinusitis, and sphenoid sinusitis are rated under the General Rating Formula for Sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only. 38 C.F.R. § 4.97, Diagnostic Code 6510.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician. Id.

In February 2009 the Veteran asserted that he was entitled to a compensable rating for his chronic sinusitis.  In March 2009 the Veteran was afforded a VA examination for his chronic sinusitis.  At that examination, the Veteran reported that he had sinus problems that had existed for 19 years and his sinus problems were constant.  He noted that during these episodes, he was not incapacitated, but that he experienced 12 non incapacitating episodes per year.  During these episodes he experienced headaches, interference with breathing, hoarseness of his voice and crusting.  He did not have purulent discharge from the nose or pain. In addition, antibiotic treatment lasting 4-6 weeks was needed for his sinus problems yearly.  He reported taking Nasonex, Zyrtec and Singular for his sinus problems with minimal impact.  He reported the functional impairment of his condition to be difficulty breathing and sleeping.

Upon examination, his nasal septum was at midline and there was no pharyngeal exudate. There was no nasal obstruction, no deviated septum, no partial loss of the nose or ala, no nasal polyps and no sinusitis detected at that time. X-rays showed retention cysts or polyps associated with mucosal thickening in the maxillary sinuses bilaterally. He was diagnosed with chronic sinusitis with subjective factors of constant sinus problems with interference with breathing, crusting, hoarseness, and nasal discharge with relief on allergy medications. Objective factors were the x-ray findings.  

In January 2013 the Veteran was afforded another VA examination for his sinusitis.  At that examination the examiner noted that the Veteran had sinus X-rays done, which revealed soft tissue densities in both maxillary basis, probably resulting from mucoid retention cysts.  The examiner commented that such findings were consistent with sinusitis.  However, the examiner failed to note any symptomatology related to sinusitis in the examination report. 

The Board finds that the Veteran is competent to report the frequency with which he experiences headaches, pain, and purulent discharge or crusting.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Veteran has stated that he normally experiences approximately twelve non-incapacitating episodes of sinusitis per year, requiring antibiotics.  While there is insufficient medical evidence of record to corroborate such a frequency of symptomatology, the medical evidence does show that the Veteran has received periodic treatment for complaints of sinusitis and that he has blockage of his sinus cavities due to polyps and mucus thickening.  Accordingly, the lack of clinical documentation of the Veteran's specific individual non-incapacitating sinusitis episodes is not inconsistent with his claims regarding his symptomatology.  As there is no evidence which contradicts the Veteran's reports regarding the frequency of his sinusitis symptomatology, the Board finds the Veteran's lay statements to be credible.  Thus, an initial 30 percent rating is warranted for the service-connected sinusitis.  As discussed above, a 30 percent rating is warranted for the headaches, pain, crusting and non-incapacitating episodes which the Veteran has demonstrated occur approximately 12 times a year.  A rating in excess of 30 percent is, however, not warranted, as there is no evidence of record that the Veteran has had radical surgery or near constant sinusitis. 

In view of the foregoing, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the grant of a 30 percent rating for the service-connected sinusitis, but no higher, for the entire appeal period.

Residuals of Neck Scar

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490 -99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim for his neck scar in February 2009.  Therefore, the post-2002 and pre-October 2008 schedular criteria is not applicable. 

Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.

For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips).

Under DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm). 38 C.F.R. § 4.118, DC 7801(2013).  Under DC 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation under DC 7802 when they cover an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, DC 7802 (2013). 

DC 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) of DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) makes clear that a scar rated under DC 7802 may receive an evaluation under DC 7804 when appropriate.  For a 10 percent rating under the revised DC 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars. DC 7805 provides that scars may be rated on limitation of function of the affected part.

In February 2009 the Veteran asserted that he was entitled to a higher disability rating for his neck scar.  In the March 2009 examination report, the examiner noted a level scar at the posterior neck measuring about 4 centimeters by 0.1 centimeters, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion of the affected body part, here, the neck. 

In January 2013 the Veteran was afforded a VA examination for his neck scar.  At that examination, the examiner noted that the Veteran had a surgical scar on his posterior neck measuring 4 centimeters by .2 centimeters.  The examiner did not note any hypopigmentation, abnormal texture or other abnormal pigmentation of the neck as a result of the scar.  In addition, there was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss as a result of the scar.  The scar did not cause any limitation of function to the Veteran.  

As described above, the Veteran's neck scar simply does not meet any of the criteria necessary for a compensable rating pursuant to Diagnostic Code 7800.  It is less than 13 centimeters in length, as it measured only 4 centimeters at most.  The scar was only .2 centimeters wide, and was not adherent to underlying tissue and was not elevated or depressed.  Finally, the scar did not cover an area exceeding six square inches (39 square centimeters) which is the basic requirement for the four remaining characteristics of disfigurement.

As noted above, ratings of 30, 50, and 80 percent are available where there is visible or palpable tissue loss and additional symptomatology, but here, the 2009 and 2013 VA examiners did not report any visible or palpable tissue loss or any distortion or asymmetry.  Both examiners also reported that there were no other complications related to the Veteran's neck scar.  As such, a compensable rating is not warranted based on these criteria.

The Board notes that Diagnostic Codes 7801 and 7802 do not apply as these pertain to scars not of the neck.  DC 7804 also does not apply, as there is no evidence that the Veteran's neck scar is painful or unstable.  As noted that the Veteran's scar does not cause any limitation of motion to the underlying body part so DC 7805 also does not apply here.  

For these reasons, the Board finds that the evidence does not support an initial compensable rating for the neck scar for the entire rating period.  The preponderance of the evidence is against the Veteran's claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to January 18, 2013, is denied.  

Entitlement to a separate 10 percent rating for instability of the left shoulder as of January 18, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating of 10 percent for a left knee disability prior to January 18, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for a left knee disability as of January 18, 2013, is denied. 

Entitlement to an initial rating of 30 percent for chronic sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial compensable rating for service-connected neck scar is denied.  


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


